Citation Nr: 0313942	
Decision Date: 06/25/03    Archive Date: 06/30/03

DOCKET NO.  93-15 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant submitted a timely substantive appeal 
to a May 1993 rating decision which denied service connection 
for post-traumatic stress disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The appellant served on active duty from August 1975 to March 
1977, with various periods of active duty for training.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1993 decision of the Columbia, South Carolina 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO denied service connection for PTSD.  In May 
1995, January 1997 and February 1999, the Board remanded the 
claim for additional development.  

In September 1998, a hearing was held at the Board's Central 
Office, in Washington, D.C, before C. W. Symanski, who is the 
Veterans Law Judge  rendering the final determination in this 
claim and was designated by the Chairman of the Board to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  


FINDING OF FACT

1.  In a May 1993 rating decision, the RO denied the 
appellant's claim for service connection PTSD; the appellant 
was informed of this decision by correspondence dated June 3, 
1993.  

2.  A timely Notice of Disagreement was received as to the 
May 1993 decision; in December 1996, a Statement of the Case 
was mailed to the appellant.

3.  A timely VA Form 9, substantive appeal, pertaining to the 
issue of service connection for PTSD is not of record.  




CONCLUSION OF LAW

A timely substantive appeal as to the issue of service 
connection for PTSD was not filed.  38 U.S.C.A. § 7105(d)(3) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.305 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  See also 
Disabled American Veterans v. Sec' y of Veterans Affairs, 
Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. 
Cir. May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required in 
this case.  First, VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete his claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the May 1993 rating decision that the evidence 
did not show that the criteria for service connection for 
PTSD had been met.  He was further notified in an August 2000 
supplemental statement of the case (SSOC) that VA was 
considering the issue of whether a timely substantive appeal 
had been filed.  The SSOC notified him of the pertinent laws 
and regulations for filing an appeal.  That is the key issue 
in this case, and the rating decision, the statement of the 
case (SOC), and the supplemental statement of the case (SSOC) 
informed the appellant of the evidence needed to substantiate 
his claim.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board therefore concludes that the appellant has 
been advised of the information and evidence needed to 
substantiate this claim.  VA has complied with all 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The appellant has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to his claim.  The RO has requested all relevant 
treatment records identified by the appellant.  The RO has 
also requested and obtained service medical records from the 
National Personnel Records Center (NPRC).  In an SSOC, dated 
in February 2003, the veteran was advised of the enactment of 
the VCAA.  The veteran has not asserted that he ever filed a 
timely substantive appeal, to include that he filed a timely 
appeal that was lost or has otherwise not been associated 
with the claims file, and the claim has been denied based on 
the lack of a timely appeal.  The Board therefore finds that 
further development, to include an examination and/or 
etiological opinion, is not necessary to decide the claim, 
see 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4), that 
there is no issue as to whether VA has complied with its duty 
to notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and that 
there is no reasonable possibility that any further 
assistance would aid the veteran in substantiating this 
claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Merits

In a May 1993 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision by cover letter, dated June 3, 1993.  According to 
the statement of the case; a notice of disagreement (NOD) was 
received on June 14, 1993 (this NOD is not associated with 
the claims file, and the Board notes that, in any event, a 
letter from the veteran, received in October 1993, is also 
sufficient to fulfill the requirements for a timely NOD, see 
38 C.F.R.§§ 20.201, 20.302).  In December 1996, the RO issued 
a statement of the case (SOC).  

Given the foregoing, the only issue before the Board is 
whether it has jurisdiction to consider the issue of service 
connection for PTSD.  In this regard, the United States Court 
of Appeals for the Federal Circuit has noted that, "it is 
well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and, once apparent, must be adjudicated.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996) (citations omitted).  In 
this case, the issue is whether the veteran filed a timely 
substantive appeal; if he did not, the Board does not have 
jurisdiction.  See 38 U.S.C.A. § 7105(a).  The Board's 
authority to consider its jurisdiction is contained in 38 
U.S.C.A. § 7105(d)(3), which provides that ". . . questions 
as to timeliness or adequacy of response shall be determined 
by the Board of Veterans' Appeals."  See also VAOPGCPREC 9-
99, 64 Fed. Reg. 52376 (1999).

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See 
generally, Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
case, in remands, dated in January 1997 and February 1999, 
the veteran was given notice that the Board was going to 
consider whether a timely substantive appeal on the issue of 
service connection for PTSD had been received, and in 
September 1998 he was afforded a hearing and had the 
opportunity to present argument related to this issue.  See 
38 C.F.R. § 20.203.  The veteran was also given notice of the 
pertinent laws and regulations, as well as notice of the 
Board's intent to consider this issue, in an August 2000 
supplemental statement of the case (SSOC).  The Board 
therefore concludes that its consideration of this issue does 
not violate the veteran's procedural rights.  

The Board must determine whether there is any basis to find 
that a timely substantive appeal as to this issue was 
received.  The steps to be taken to perfect an appeal to the 
Board following an adverse determination by an agency of 
original jurisdiction are set out fully in statute and 
regulations.  "Appellate review will be initiated by a Notice 
of Disagreement and completed by a substantive appeal after a 
Statement of the Case is furnished as prescribed in this 
section."  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see 
also 38 C.F.R. § 20.201 (requirements for notices of 
disagreement).  "Proper completion and filing of a 
Substantive Appeal are the last actions the appellant needs 
to take to perfect an appeal."  38 C.F.R. § 20.202.  The NOD 
and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1); 
38 C.F.R. § 20.300.

After an Notice of Disagreement (NOD) is filed, a Statement 
of the Case (SOC) is to be prepared unless the benefit being 
sought is granted in full.  38 U.S.C.A. § 7105(d)(1).  The 
SOC is to be forwarded to the appellant at his most recent 
address of record, with a copy provided to the 
representative.  38 C.F.R. § 19.30(a).  Thereafter, a 
claimant must file the substantive appeal within 60 days from 
the date the SOC is mailed or within the remainder of the 
one-year time period from the date of mailing of notice of 
the initial determination being appealed, whichever ends 
later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

However, if a claimant has not yet perfected an appeal and VA 
issues a Supplemental Statement of the Case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, 38 U.S.C. § 7105(d)(3) and 38 
C.F.R. § 20.302(c) require VA to afford the claimant at least 
60 days from the mailing date of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  In addition, 
if VA receives additional material evidence within the time 
permitted to perfect an appeal, 38 U.S.C. § 7105(d)(3) 
requires VA to issue an SSOC even if the one-year period 
following the mailing date of notification of the 
determination being appealed will expire before VA can issue 
the SSOC.  See VAOPGCPREC 9-97, 62 Fed. Reg. 15567 (1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent 
feasible, the argument should be related to specific items in 
the SOC.  Id.  If the SOC addressed multiple issues, the 
appeal must either indicate that it is an appeal as to all 
issues, or it must specifically indicate which issues are 
being appealed.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Id.  A determination of which 
a claimant is properly notified is final if an appeal is not 
perfected as prescribed by 38 C.F.R. § 20.302.  38 C.F.R. § 
20.1103 (2002).

In a May 1993 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision by cover letter, dated June 3, 1993.  On June 14, 
1993, a NOD as to the denial of PTSD was reportedly received.  
By undated cover letter, a SOC, dated December 6, 1996, was 
issued.  The cover letter notified the veteran that he must 
file a formal appeal, and indicates that a VA Form 9 was 
attached.  The cover letter also informed the veteran of the 
time limit for filing his appeal, as mandated at 38 C.F.R. 
§ 38 C.F.R. § 20.302(c).  

A review of the claims file shows that between June 3, 1993 
and June 3, 1994 (the date marking the end of the one year 
period from notice of the rating decision) the RO did not 
receive any correspondence which indicates continued 
disagreement with the denial of the claim for PTSD.  See 38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  In this 
regard, in a January 1994 letter, the veteran wrote to his 
congressman, alleging inter alia that "The mental hygiene 
clinic at RHJ VAMC Charleston maligned, libeled and refused 
to properly treat my Post Traumatic Stress Disorder, Major 
Depression and Ioatrogenic Chemical Dependence.  These 
physicians have created an adversarial and hostile process 
instead of a procedural claims process."  The congressman 
forwarded the veteran's letter to the RO in March 1994.  In 
addition, the claims file includes an "informal hearing 
presentation," (IHP) dated in February 1994, which was 
submitted to the Board (this document does not have a 
date/receipt stamp).  This document does not list PTSD as an 
issue, but in the body of the IHP it was argued that an 
opinion on the veteran's correct psychiatric diagnosis should 
be obtained from an independent medical expert (IME) because 
there are mixed psychiatric diagnoses in the record.  

Neither of these documents fulfills the criteria for a 
substantive appeal.  With regard to the IHP, it was not filed 
with the activity/office that entered the determination with 
which disagreement has been expressed.  See 38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.  With regard to the 
veteran's January 1994 letter, it does not identify any 
particular RO determination, nor does it clearly identify the 
benefits sought on appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.202.  In addition, although the IHP requested an 
IME to clarify the veteran's correct psychiatric diagnosis, 
neither document alleges a specific error of fact or law.  
Id.  Finally, although the veteran was afforded a hearing in 
September 1998, in which he discussed PTSD, and although a 
hearing transcript may be a timely Substantive Appeal under 
certain circumstances, see 38 C.F.R. § 20.202; Tomlin v. 
Brown, 5 Vet. App. 355 (1993), in this case the September 
1998 hearing came well after the expiration of the one-year 
period for the filing of an appeal.  

As noted above, under pertinent statutory provisions a 
claimant must file a substantive appeal to perfect an appeal.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200; see also Roy v. 
Brown, 5 Vet. App. 554 (1993).  In this case, the veteran 
never submitted a VA Form 9 (timely or otherwise) to the RO 
which mentioned service connection for PTSD, nor was a timely 
substantive appeal ever received.  An application for review 
on appeal shall not be entertained unless it is in conformity 
with chapter 71, Title 38, United States Code. 38 U.S.C.A. § 
7108 (West 2002).  There has not been a timely appeal of the 
issue, so any purported appeal is not in conformity with the 
law.  Therefore, the appeal was not perfected, and the Board 
is without jurisdiction to adjudicate this claim.  38 
U.S.C.A. §§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. §§ 
20.101(a), 20.200, 20.202; YT v. Brown, 9 Vet. App. 195 
(1996).  


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for PTSD is dismissed.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

